Citation Nr: 1431366	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating prior to March 11, 2013 and in excess of 10 percent thereafter for nasal fracture with deviated septum and rhinitis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously remanded by the Board in February 2012 and September 2013.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing in September 2011.  A transcript of that hearing has been associated with the Veteran's claims file.  

The Board notes that a May 2013 rating decision granted service connection for a deviated septum and rhinitis and combined such disabilities with the evaluation of the Veteran's service-connected nasal fracture, assigning a 10 percent rating, effective March 11, 2013.  Therefore, as the Agency of Original Jurisdiction (AOJ) has awarded separate ratings for separate periods of time based on the facts found, such issue is characterized as shown on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated to March 2014, which were considered by the AOJ in the April 2014 supplemental statement of the case, and the Veteran's representative's June 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

In a June 2014 Informal Hearing Presentation, the Veteran's representative included in a listing of the issues on appeal service connection for sleep apnea to include as secondary to nasal fracture.  As noted in the September 2013 remand, the AOJ furnished the Veteran a statement of the case as to the issue of service connection for sleep apnea in August 2012 and a supplemental statement of the case was issued in October 2012.  However,  review of the claims file, the Veteran's electronic paperless claims files, and the Veteran's Appeals Control and Locator System (VACOLS) does not reflect that the Veteran has perfected an appeal to the Board as to this issue.  Thus, the Board has no jurisdiction to consider this issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).   

However, in light of the Veteran's representative's June 2014 argument that an October 2013 private treatment record includes an opinion relating the Veteran's sleep apnea to his nasal fracture, the Board finds that the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected nasal fracture with deviated septum and rhinitis has been raised by the record.  However, such has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the September 2013 remand directed the AOJ to make efforts to obtain the actual computed tomography (CT) scan report obtained by Dr. S. in July 2010, which was interpreted as showing a 90 percent blockage of the right nasal airway.  The remand directive instructed the AOJ to assist the Veteran in obtaining any relevant private treatment records, to include complete records from Dr. S. including the results of the July 2010 CT scan.  The AOJ was directed to receive necessary authorization from the Veteran in order to attempt to obtain private treatment records.  If any records were unavailable, the Veteran was to be informed to provide opportunity to submit any copies in his possession.  

The record does not include notification to the Veteran indicating the need for authorization to obtain additional private treatment records, to include those from Dr. S.  There is also no indication that appropriate authorization was sent to the Veteran in order to obtain Dr. S.'s treatment records.  In October 2013, the Veteran submitted an August 2011 report from Dr. S., which was previously of record as such was submitted to the Board at the time of the Veteran's September 2011 hearing.  He further submitted October 2013 treatment records from Dr. B. that related to his sleep apnea.  Thus, no attempts to obtain full records from Dr. S. were made.  

The Board further notes that the September 2013 remand directed a VA examiner to clarify the source of the right nasal airway blockage reported by Dr. S. in his August 2011 examination report of record.  The examiner, in January 2014, noted he could find no record from Dr. S in August 2011, despite the fact that Dr. S's report was associated with the Veteran's claims file at the time.  Thus, after all updated records from Dr. S. have been received, the claims file should be returned to the January 2014 VA examiner in order for him to review the August 2011 report that is of record and to further comment on any new records received related to the Veteran's service-connected deviated septum, rhinitis, and nasal fracture.  

Thus, the Board finds that the AOJ did not comply with the Board's September 2013 remand directives, and, therefore, this case must be remanded to ensure compliance.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms so that treatment records from Dr. S., to include the actual results from a July 2010 CT scan can be obtained.  Make at least two (2) attempts to obtain these records.  If these records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

2.  After all outstanding records have been associated with the claims file, return the claims file to the January 2014 examiner to review the August 2011 examination report of Dr. S and clarify the source of the right nasal airway blockage reported.  The examiner should also comment on any additional records added to the claims file since the January 2014 opinion related to the Veteran's deviated septum, rhinitis, and nasal fracture.  The examiner should indicate if his opinions to the severity of the Veteran's service-connected deviated septum, rhinitis, and nasal fracture has changed based on these new treatment records.  The rationale for any opinion offered should be provided.

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



